Citation Nr: 0804307	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-40 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, on a direct basis and as secondary to the 
service-connected sarcoidosis with pulmonary hypertension and 
lung parenchymal scarring.  

2.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1980 to January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas.  In pertinent part in that 
decision, the RO denied the issues of entitlement to service 
connection for arthritis of multiple joints, on a direct 
basis and as secondary to the service-connected sarcoidosis 
with pulmonary hypertension and lung parenchymal scarring, 
and entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.  

The issue of entitlement to a certificate of eligibility for 
specially adapted housing or a certificate of eligibility for 
a special home adaptation grant is being addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

The veteran did not exhibit arthritis of multiple joints in 
service or within one year of separation from service, and 
such a disorder is not otherwise associated with her active 
duty or her service-connected sarcoidosis with pulmonary 
hypertension and lung parenchymal scarring.  


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred or aggravated 
in service, may not be presumed to have been so incurred, and 
is not the result of the service-connected sarcoidosis with 
pulmonary hypertension and lung parenchymal scarring.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an August 2003 letter provided the 
veteran with the criteria for her service connection claim.  
This document also notified the veteran that VA would make 
reasonable efforts to help her obtain necessary evidence with 
regard to this issue but that she must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter informed the veteran of her 
opportunity to submit "additional information and evidence" 
and "additional things."  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II) and 
VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a June 2006 letter, the veteran was informed of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
arthritis of multiple joints, on a direct basis and as 
secondary to the service-connected sarcoidosis with pulmonary 
hypertension and lung parenchymal scarring.  In light of this 
denial, no rating or effective date will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the service connection claim adjudicated in 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with an adequate VCAA 
notification letter in August 2003 and supplemental notice in 
June 2006.  Clearly, only the first VCAA notification letter 
was issued to the veteran prior to the initial denial of her 
service connection claim in April 2004.  In any event, the 
veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, in June 2006, the service connection claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was issued.  Consequently, the Board finds that 
nothing about the evidence or any response to the RO's 
notification suggests that the service connection issue 
adjudicated in this decision must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim adjudicated in this decision.  All available 
service medical records, as well as all relevant treatment 
records adequately identified by the veteran, have been 
obtained and associated with his claims folder.  In addition, 
she has undergone pertinent VA examinations, and her claims 
file has been reviewed by appropriate VA physicians.  

Following issuance of the most recent SSOC in June 2006, 
additional medical records were obtained and associated with 
the veteran's claims folder.  The Board acknowledges that 
some of these documents were submitted at the September 2007 
personal hearing and thus were attached to the waiver of 
consideration of such evidence by the Agency of Original 
Jurisdiction (AOJ) which the veteran submitted at that time.  
Importantly, the documents that were submitted after the June 
2006 SSOC but prior to the September 2007 hearing are either 
duplicates of previously considered reports or are not 
pertinent to the matter of the etiology of the veteran's 
joint complaints.  Consequently, the Board concludes that a 
remand to accord the RO, through the AMC, an opportunity to 
review this additional evidence and to issue an SSOC upon any 
continued denial of the veteran's service connection claim is 
not necessary.  See 38 C.F.R. § 20.1304(c) (2007).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of her service connection claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as arthritis, may be established on a presumptive basis by 
showing that they manifested themselves to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

Further, a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2007); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

Throughout the current appeal, the veteran has maintained 
that she has arthritis of multiple joints as a result of her 
service-connected sarcoidosis with pulmonary hypertension and 
lung parenchymal scarring.  She describes joint pain since 
her active military duty and explains that a diagnosis of 
arthritis was made in 2002 or 2003.  She complains of pain 
mostly in her ankles, feet, knees, hips, and shoulders with 
occasional swelling of her hands.  See, e.g., September 2007 
hearing transcript (2007 T.) at 3-8, 15-16, 23-24 & April 
2005 hearing transcript (2005 T.) at 5-10, 13-17.  The Board 
acknowledges these contentions, particularly in light of the 
veteran's past profession as a licensed practical nurse 
(2007 T. at 3-4), but must consider them in light of the 
medical evidence of record.  

In this regard, the Board notes that the service medical 
records are negative for complaints of, treatment for, or 
findings of arthritis.  At September 1991 and January 2000 VA 
respiratory examinations, the veteran complained of joint 
pain (including in her knees, hips, wrists, shoulders, and 
ankles).  However, examinations of these joints were not 
conducted, and thus diagnoses of a joint disability were not 
made, at those times.  

At a September 2003 VA joints examination, the veteran again 
complained of pain in her hands, wrists, feet, ankles, and 
knees.  X-rays taken of these joints, and of her ribs, 
however, were all negative for evidence of arthritis.  

Subsequent medical records reflect the veteran's continued 
complaints of joint pain.  In this regard, the Board 
acknowledges that some rheumatology treatment records are 
supportive of the veteran's claim.  Specifically, in April 
2005 and September 2005 reports, the veteran's treating VA 
rheumatologist concluded that the veteran has arthritis as a 
result of her sarcoidosis (e.g., sarcoid arthritis).  This 
doctor explained that sarcoid arthritis usually involves no 
radiographic abnormalities.  

Significantly, however, several other VA physicians who have 
examined the veteran (for either treatment or evaluation 
purposes) and who have reviewed her claims folder have 
rendered opposite opinions.  Specifically, in September 2005, 
a VA physician concluded that the veteran does not have 
sarcoidosis of her joints.  In support of this conclusion, 
the examiner referenced not only the normal radiographic 
findings but also the normal physical examination findings, 
including full range of motion and no edema or swelling in 
the lower extremities.  

Further, in June 2006, the September 2005 physician, as well 
as two other VA treating doctors, concluded that the 
veteran's musculoskeletal symptoms "are secondary to 
fibromyalgia" and that her "[s]arcoidosis is less . . . 
likely as not causing arthritis symptoms."  (In this regard, 
the Board notes that additional VA medical records dated in 
2006 confirm a diagnosis of fibromyalgia.)  

Moreover, in another statement dated several days later in 
June 2006, a fourth VA doctor concluded that the veteran's 
sarcoidosis "is less likely as not causing [her] arthritis 
symptoms."  In support of this opinion, the physician 
explained that, if the veteran's sarcoidosis was indeed 
causing her arthritic symptomatology, the medication that she 
was taking (Imuran) would help to alleviate her symptoms.  
However, the medicine was not helping the veteran.  

Although the veteran has described multiple joint pain since 
her active military duty, medical records do not document 
such complaints until almost two years after her separation 
from service.  Further, a joint disability was not diagnosed 
until many years after her discharge from service.  
Significantly, the claims folder contains no competent 
evidence associating a diagnosed joint disability with the 
veteran's active military duty.  

The Board acknowledges the treating VA rheumatologist's 
opinion that the veteran has arthritis of multiple joints as 
a result of her service-connected sarcoidosis.  
Significantly, however, four other VA physicians who have 
examined the veteran (for treatment or evaluation purposes) 
and who have reviewed her claims folder have concluded that 
she, in fact, has fibromyalgia that is not the result of her 
service-connected sarcoidosis.  As these four doctors 
provided rationale for their conclusion that the veteran does 
not have arthritis as a result of her service-connected 
sarcoidosis (including the negative X-ray and physical 
examination findings as well as the failure of medication to 
alleviate joint symptoms), the Board finds that their 
collective opinions outweigh the single conclusion of the VA 
rheumatologist.  

Based on such evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for service connection for arthritis of multiple 
joints, on a direct basis and as secondary to the 
service-connected sarcoidosis with pulmonary hypertension and 
lung parenchymal scarring.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for arthritis of multiple joints, on a 
direct basis and as secondary to the service-connected 
sarcoidosis with pulmonary hypertension and lung parenchymal 
scarring, is denied.  


REMAND

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total 
service-connected disability due, in pertinent part, to the 
loss, or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. 
§ 3.809.  The term "preclude locomotion" means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2007).  

In the present case, the veteran contends that she requires 
the use of a wheelchair, a walker, or Canadian crutches for 
locomotion purposes because she has lost the use of her lower 
extremities as a result of her service-connected and totally 
disabling sarcoidosis with pulmonary hypertension and lung 
parenchymal scarring.  See, e.g., 2007 T. at 5-6, 9, 12-20 & 
2005 T. at 9-10.  At the recent personal hearing conducted 
before the undersigned Veterans Law Judge at the RO in 
September 2007, the veteran's husband testified that "the 
problem . . . is . . . [that the veteran's] legs give out [on 
her]."  2007 T. at 12.  

Medical records included in the claims folder confirm the 
veteran's use of a wheelchair (since 2002), a walker, and 
crutches.  Importantly, however, the claims folder contains 
conflicting medical opinions regarding the reasons for the 
veteran's use of these devices.  For instance, at a September 
2005 VA examination, the examiner noted that the veteran is 
"in a wheelchair because of seizure[s] and shortness of 
breath because of pulmonary hypertension and sarcoidosis."  

At a May 2005 VA examination, a different examiner expressed 
his opinion that "it is at least as likely as not that the 
finding of a peripheral neuropathy is due to [the] 
neurological effects of [the] sarcoidosis."  However, this 
physician then concluded that "[t]he characteristics of the 
[veteran's] severe discomfort when trying to walk is not 
consistent with a peripheral neuropathy but [is] more in 
keeping with pain due to an arthritic or musculoskeletal 
disorder."  (As discussed in the previous portion of this 
decision, the Board has denied the veteran's claim for 
service connection for arthritis of multiple joints.)  

In view of these conflicting medical opinions, the Board 
concludes that a remand of the veteran's claim for a 
certificate of eligibility for specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant is necessary.  On remand, the veteran should be 
accorded a pertinent VA examination to determine the 
reason(s) for any loss of use of her lower extremities which 
may be shown on evaluation.  

Moreover, as discussed in the previous portion of this 
decision, the VCAA, which was enacted on November 9, 2000, 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Since the 
enactment of the law, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  

A complete and thorough review of the claims folder indicates 
that the veteran has not been given a VCAA notification 
letter regarding her specially adapted housing and special 
home adaptation grant claim.  See Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007) (in which the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that any VCAA notice error should be presumed 
prejudicial and that it is VA's burden to rebut this 
presumption).  A remand is, therefore, necessary to accord 
the veteran proper VCAA notice with respect to this issue 
remaining on appeal, as this notification has not been 
accomplished.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AOJ for the following 
actions:  

1.  The AOJ should issue a VCAA 
notification letter to the veteran with 
regard to issue of entitlement to a 
certificate of eligibility for 
specially adapted housing or a 
certificate of eligibility for a 
special home adaptation grant.  See 
Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  In addition, the AOJ should obtain 
records of sarcoidosis treatment that 
the veteran has received at the Wichita 
VA Medical Center since August 2006.  
Copies of all such available reports 
should be associated with the veteran's 
claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a pertinent VA 
examination to determine the nature and 
extent of her service-connected 
sarcoidosis with pulmonary hypertension 
and lung parenchymal scarring.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests 
should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that solely the 
veteran's service-connected sarcoidosis 
(and without consideration of her 
nonservice-connected fibromyalgia or 
other similar nonservice-connected 
musculoskeletal pathology of her lower 
extremities) has resulted in loss of 
use of her lower extremities, such as 
to preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair.  A complete rationale 
should be provided for all opinions 
expressed.  

4.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issue of entitlement to a certificate 
of eligibility for specially adapted 
housing or a certificate of eligibility 
for a special home adaptation grant.  
If the decision remains in any way 
adverse to the veteran, she and her 
representative should be provided with 
an SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


